DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
All pending claims 1-4 and 9-11 filed December 21, 2021 were examined in this final office action.
Response to Arguments
35 USC 103
Applicant’s arguments, see remarks filed December 21, 2021 with respect to the rejection(s) of claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Further review of Ballesteros revealed subject matter pertinent to independent claims 1 and 9. Gopinath was withdrawn rendering arguments hinged on Gopinath moot.
Regarding Ballesteros and environment:
[0036] … For instance, the mobile device 100 may be out of the range when the mobile device 100 is not in the same room as the digital device 200.
 Consistent with broadest reasonable interpretation of the claim consistent with the instant specification and drawings, “being in the same room” establishes an environment. Out of range (or within range) establishes the mobile device’s location relative to the digital device 200, e.g. television or radio., which is consistent with Applicant’s environment illustrated in Fig. 4a of the instant drawings.
Examination Notes
Forward citations of Ballesteros failed to reveal closer prior art. Forward/ backward citations of Ballesteros, US 10,049,394 failed to reveal closer prior art.
After-final Interview
Applicant’s patent counsel is welcome to schedule an interview for further discussion. It seems worthwhile to have direct discussions which may help move this case forward. The amended claims examined in this office action did not move the needle forward by much. The undersigned examiner is always willing to explore/evaluate potential subject matter with help from patent counsel.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9 and 10 are rejected under 35 USC 102(a)(1) as being anticipated by  Ballesteros et al., US 2016/0189258 “Ballesteros” IDS filed June 12, 2019.
Ballesteros teaches all the limitations of claims 1-3, 9 and 10. In Ballesteros see at least:
(underlined art text is for reading convenience)
Regarding claim 9. (Currently Amended) An electronic payment method of an electronic device, the method comprising:
storing at least one first information received from an external server in connection with performing an electronic payment;
[0011] FIG. 1 illustrates a system 1 in which an embodiment of the invention may be implemented. As shown in FIG. 1, the system 1 includes a mobile device 100 that receives audio or audio-visual signals from a digital device 200 and is communicatively coupled to a server 300.
[0012] The digital device 200 may be for instance a digital television that may be is adapted to receive transmissions from a content provider. Examples of “content providers” may include a terrestrial broadcaster, a cable or satellite television distribution system, or a company providing content for download over the Internet or other Internet Protocol (IP) based networks like an Internet service provider. In addition, the transmissions from the content providers may be a stream of digital content that is configured for transmission to the digital device 200 for viewing and/or listening. 
[0017] The mobile device 100 in FIG. 1 may be a mobile telephone communications device or a Smartphone. However, the electronic device may also be, for instance, a tablet computer, a notebook computer, or a wearable computer. FIG. 2 illustrates a block diagram of mobile device 100 for performing secure transactions with a digital device according to one embodiment of the invention. As shown in FIG. 2, the mobile device 100 includes a communication interface 130, a trusted execution environment 140, and input-output devices to receive data as well as provide data. For instance, mobile device 100 may include a display 150, audio devices such as at least one microphone 160, and a plurality of sensors 170.
[0018] In one embodiment, mobile device 100 may comprise a housing that includes the display 150 on the front face of mobile device 100. Display screen 150 may also include a touch screen. Mobile device 100 may also include one or more physical buttons and/or virtual buttons (on the touch screen) to receive a selection input from the user. For instance, the user may activate a virtual button on the touch screen to indicate that he wishes to purchase an item being displayed on the display screen 150. Please note: Ballesteros is describing a user interfact (UI).
[0020] Sensors 170 may include inertial sensors and biometrics sensors. The inertial sensor may include at least one of: a gyroscope that measures orientation or an accelerometer that measures proper acceleration in three directions, X, Y, and Z or in only one or two directions. The inertial sensor may generate inertial sensor signals that are used to determine the orientation and the movements of mobile device 100. The inertial sensor signals may further be analyzed to determine whether the user wishes to perform a secure transaction with the digital device 200 as described below. Biometric sensors may include sensors that are used to detect or recognize, for example, fingerprints, palm veins or prints, hand geometry, faces, irises, retinas, voice, DNA, etc. Biometric sensors may provide biometric sensor signals that are used to authenticate a user.
[0022] Mobile device 100 also includes trusted execution environment (TEE) 140 that controls the mobile device 100 to receive the signal from the digital device 200 with the tags or metadata and the product information included in the inaudible range of the signal. TEE 140 also verifies the origin and integrity of the tags or metadata and product information to create a secure mobile commerce system that directs a user to an authentic merchant's site on the mobile device 100 and secures the purchase transaction in real time upon receiving the selection user input on, for example, the touch screen of the mobile device 100. In one embodiment, TEE 140 may be included in a system-on-chip (SOC) in the mobile device 100. Please note: TEE is an application resident in the mobile device.
[0037] FIG. 5 illustrates a flow diagram of an example method 500 for performing secure transactions with a digital device according to an embodiment of the invention. The method 500 starts at Block 501 with a microphone receiving a signal generated by the digital device. The signal includes metadata in an inaudible portion of the signal that is associated with a timeframe of the signal. The metadata may also further identify the signal (e.g., identification of the programming, the channel, the movie title, etc.). At Block 502, the mobile device 100's processor 110 via the communication interface 130 transmits the metadata to a server that identifies at least one product that is associated with the timeframe of the signal and a purchasing information associated with the at least one product. For instance, server 300 may provide a service that determines, based on the metadata that identifies (i) a timeframe (e.g., timeframe 0 to 0:15) and (ii) a television program, what products were displayed during that timeframe. The server 300 may then transmit the product information (e.g., product identification, merchant site, etc) and the purchasing information (e.g., webpage displaying the product for purchase, the price, the details of the product, etc.) to the mobile device 100. Please note: a) First information from an external server 300 is the product information that is transmitted to mobile device 100; and b) Second information is the metadata included in the inaudible signal transmitted by the digital device 200, e.g. television, radio.
detecting at least one second information associated with an environment where the electronic device is operated;
[0031] While the digital device 200 is broadcasting the product information (e.g., item ID, merchant site, etc.) in correlation with the main content, the mobile device 100 may be listening in a low power mode (e.g., the audio subsystem including the microphone 160 may be the only component that is activated.) At Block 402, TEE 140 generates a start signal based on a first sensor signal from a first sensor 170. The first sensor is an inertial sensor such as an accelerometer or a gyroscope. In some embodiments, TEE 140 determines based on the orientation and the movements of the mobile device 100 whether the user wishes to activate the secure purchasing function. Thus, when the user is interested in purchasing a product that is displayed on the digital device 200 or mentioned in the audio stream of the digital device 200, the user may reach for the mobile device 100 and perform an action on the mobile device 100 that is predetermined to indicate that the user wishes to activate the secure purchasing function as described herein. 
[0036] In some embodiments, mobile device 100 may return to low power mode (e.g., only the microphones 160 remaining active) if a predetermined amount of time is reached and the inertial sensor signals do not indicate that the user wishes to perform a secure transaction with the digital device 200 or if a user input is received indicating to the mobile device 100 to return to low power mode. In some embodiments, the mobile device 100 in low power mode may passively receive signals from the digital device 200 until the digital device 200 stops transmitting the signals or until the user is out of the range for the microphones 160 to receive the signals from the digital device 200. For instance, the mobile device 100 may be out of the range when the mobile device 100 is not in the same room as the digital device 200. 
Please note: Consistent with broadest reasonable interpretation of the claim consistent with the instant specification and drawings, “being in the same room” establishes an environment. Out of range (or within range) establishes the mobile device’s location relative to the digital device 200, e.g. television or radio., which is consistent with Applicant’s environment illustrated in Fig. 4a of the instant drawings.
[0037] … The method 500 starts at Block 501 with a microphone receiving a signal generated by the digital device. The signal includes metadata in an inaudible portion of the signal that is associated with a timeframe of the signal.
identifying a product payment based on the first information and the second information; and outputting a user interface (UI) including information associated with the product and payment information associated with payment for the product,
[0038] As in the method 400 in FIG. 4, at Block 503, TEE 140 generates a start signal based on a first sensor signal from a first sensor 170. The first sensor 170 may be an inertial sensor that generates inertial sensor signals from which the TEE 140 can determine that the user wishes to activate the system to perform a secure transaction with the digital device 200. Upon generating the start signal, the mobile device 100 may exit the low power mode. As in the method 400 in FIG. 4, at Block 504, the TEE 140 verifies an origin of a merchant site identified in the purchasing information to determine an integrity of the origin and at Block 505, the display device 150 displays the purchasing information to a user. At Block 506, TEE 140 authenticates the user based on a second sensor signal from a second sensor that is a biometrics sensor 170 and at Block 507, TEE 140 completes by the TEE a transaction to purchase the at least one product by providing payment information associated with the user.
wherein detecting the at least one second information comprises detecting a sound signal which is outputted from an external electronic device as the second information, and
[0037] … The method 500 starts at Block 501 with a microphone receiving a signal generated by the digital device. The signal includes metadata in an inaudible portion of the signal that is associated with a timeframe of the signal. Please note: The digital device 200 is an external electronic device.
wherein identifying the product comprises extracting product information corresponding to the detected sound signal from the first information.
Please note: The metadata extracted from the inaudible sound signal transmitted by the external device is used to identify the product the user may purchase.
Regarding claim 1: Rejection is based upon the disclosures applied to the methods of claim 9 executed by processing components, e.g. processor, memory, communications.
Regarding claim 2. Rejection is based upon the disclosures applied to claim 1 and further upon Ballesteros.
In Ballesteros see at least:
[0025] In one embodiment, processor 110 may used to detect the user's interest in activating the TEE 140 to perform the secure transaction with the digital device 200. Processor 110 may receive the inertial sensor signals from the inertial sensor included in sensors 170. Based on the orientation and the movements of the mobile device 100, the processor 110 may determine that activation of the secure transaction function is desired. For instance, in one embodiment, a user tapping the mobile device 100 three times may indicate that he wishes to activate the function perform the secure transaction using the inaudible portion of the signals from the digital device 200. Please note: Sensors detect a change in physical quantity, e.g. sensing repetitive tapping.
Regarding claims 3 and 10. Rejections are based upon the disclosures applied to claims 1, 9 and further upon Ballesteros: Virtual buttons define a specified region of the display.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 11 are rejected under 35 USC 103 as being unpatentable over Ballesteros, US 2016/0189258, in view of Calman et al, US 2012/0232977 “Calman.”
Rejection is based in part upon the teachings Ballesteros applied to claims 1 and 9, and further upon the combination of Ballesteros-Calman. Although Ballesteros displays virtual buttons on a user’s mobile device screen in order to make purchase transaction, Ballesteros does not expressly mention specifics about mobile device screen areas. Calman on the other hand would have taught Ballesteros display area sectioning techniques.
In Calman, see at least:
[Calman: 0098] The selection interface 700 may be provided from a financial institution to the mobile device 204 of the user 202 or individual associated with the user 202. The interface may also be provided from a financial institution to the user 202 or individuals associated with the user 202 through online banking means. The user 202 or individual associated with the user 202 may access the interface in any means he/she would typically access online banking. FIG. 7 provides one embodiment of a selection interface that allows a user 202 to opt-in to provide pre-selected favorites to the targeted offer program. The financial institution server 208 receives a request from a user 202 to set up pre-selected favorites. If the user 202 has not already enrolled, the financial institution server 208 may prompt the user 202 to create a new account. Please note: Fig. 7 serves as an example of separating a mobile device screen into different regions/areas.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Calman, which separate a mobile device screen into different regions/areas, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Calman to the teachings of Ballesteros would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.

Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0287061 (Chae et al.) “Product Payment Method and Electronic Device for Supporting the Same,” discloses: An electronic device is disclosed. The electronic device includes a memory, a display, and a processor configured to electrically connect with the memory and the display. The processor is configured to execute a payment application program for performing payment about a product, if receiving a first user input and display a user interface for searching for the product on at least part of a screen where the payment app is executed.
US 2018/0096340 (Omojola et al.) “Sensor-Enabled Activation of Payment Instruments,” discloses: In some examples, a system and method for activating a payment instrument. The method includes leveraging an activation feature associated with a payment instrument. The representation, obtained by a sensor, of the activation feature is received by the payment processing system. The payment processing system compares the representation of the activation feature with stored activation features corresponding to a user associated with the payment instrument. If the representation matches a user-associated activation feature, the payment processing system activates the payment instrument, wherein activating further includes granting the recipient access to a predetermined amount of funds through the activated payment instrument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        March 26, 2022